DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
 
Claim 10 was cancelled and claim 13 is newly added. Claims 7-8 and 11-13 are pending.

Response to Arguments
Applicant’s amendments and remarks filed on 11/23/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-8, 11-12, and 14-15 is/are rejected under 35 U.S.C. 102 as being anticipated by Kim et al. (US Patent Application Publication 2020/0296765; hereinafter Kim; with support in at least provisional filed on 3/11/2016, which has an effective filing date before the claimed invention).
Regarding claims 7 and 11 Kim discloses a terminal (fig. 15) and a radio communication method (paragraph 0001) comprising:
a receiver (fig. 15, RF unit 13, 23) that receives a downlink signal, subject to beamforming (paragraph 0138; beamforming performed in downlink signals primary synchronization, secondary synchronization and broadcast channel (PSS/SSS/PBCH)), including a synchronization signal and a broadcast channel (paragraph 0138; beamforming performed in downlink signals PSS/SSS/PBCH);
a processor (fig. 15, processor 11, 21) that controls, based on a notified information, transmissions that use a time segment of a random access channel, the time segment corresponding to the downlink signal (paragraphs 0161, 0189-0194; wherein the UE transmits PRACH using RACH resources determined after beamforming SS blocks); and
a transmitter (fig. 15, RF units 13, 23) that transmits the random access channel (paragraph 0188; the UE selects parameters and transmits PRACH), wherein the notified information relates to a correspondence relationship between an index of the downlink signal and a sequence applied to the random access channel (paragraph 0191; PRACH preamble determined based on beam index), and the transmitter transmits the random access channel using the sequence corresponding to the index, which is selected based on a measurement result of the downlink signal (paragraphs 0144, 0177, 0228; PRACH transmission based on UEs downlink measurement of beams).
Regarding claim 8 Kim discloses the terminal according to claim 7, wherein the transmitter transmits the random access channel in a plurality of the time segments based on the information (see fig. 14; PRACH resources per beam and SS blocks).
Regarding claim 12 Kim discloses a system (paragraph 0001) comprising:
a base station (fig. 15) comprising: 
a transmitter (fig. 15, RF unit 13, 23) that transmits a downlink signal, subject to beamforming (paragraph 0138; beamforming performed in downlink signals primary synchronization, secondary synchronization and broadcast channel (PSS/SSS/PBCH)), including a synchronization signal and a broadcast channel (paragraph 0138; beamforming performed in downlink signals PSS/SSS/PBCH); and
a terminal (fig. 15) comprising:
a receiver (fig. 15, RF unit 13, 23) that receives the downlink signal, subject to beamforming, including the synchronization signal and the broadcast channel (paragraph 0138; beamforming performed in downlink signals primary synchronization, secondary synchronization and broadcast channel (PSS/SSS/PBCH));
a processor (fig. 15, processor 11, 21) that controls, based on a notified information, transmission that use a time segment of a random access channel, the time segment corresponding to the downlink signal (paragraphs 0161, 0189-0194; wherein the UE transmits PRACH using RACH resources determined after beamforming SS blocks); and
a transmitter (fig. 15, RF unit 13, 23) that transmits the random access channel (paragraph 0188; the UE selects parameters and transmits PRACH),
wherein the notified information relates to a correspondence relationship between an index of the downlink signal and a sequence applied to the random access channel (paragraph 0191; PRACH preamble determined based on beam index), and the transmitter transmits the random access channel using the sequence corresponding to the index, which is selected based on a measurement result of the downlink signal (paragraphs 0144, 0177, 0228; PRACH transmission based on UEs downlink measurement of beams).
Regarding claim 14 Kim discloses the terminal according to claim 8, wherein the processor applies different sequences to random access channels that are respectively transmitted in a plurality of the time segments (paragraphs 0168, 0180; wherein specific or different preambles (i.e. sequences) are applied to the specific RACH in which the DL signal is transmitted).
Regarding claim 15 Kim discloses the terminal according to claim 14, wherein the different sequences are based on a higher layer signaled parameter (paragraph 0091; preamble formats controlled by higher layers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
USPGPUB 2019/0141752 to Kim et al. – that discloses a method for selecting, by a UE, a preamble from a preamble set configured for a random access and repeatedly transmitting the selected preamble and a device supporting the same.
USPGPUB 2014/0169260 to Nishio et al. – which discloses method that achieve efficient transmission of a response signal for a random access preamble transmitted from a preamble transmission apparatus.
USPGPUB 2018/0212659 to Xiong et al. – disclosing method for transmit beamforming. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

/JAE Y LEE/Primary Examiner, Art Unit 2466